Citation Nr: 1708219	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-24 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in April 2014.  The case has been returned to the Board for review.
 

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of prostate cancer.  

2.  The evidence is in relative equipoise as to whether the Veteran worked on the perimeter of the base at Camp Friendship, Thailand, which is indicated to be adjacent to Korat Air Force Base.    

3.  The Veteran was exposed to herbicide agents while stationed at Camp Friendship in Korat, Thailand during the Vietnam era, from September 1966 to October 1967.







CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1154, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159 (2016).  In this decision, the Board grants entitlement to service connection for prostate cancer.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

If a veteran was exposed to an herbicide agent during active service and manifests prostate cancer to a compensable degree any time after such service, prostate cancer will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. §§ 3.307 (a)(6), 3.309 (e).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to an herbicide agent must be verified through the appropriate service department or other sources in order for the presumption of service connection for an herbicide agent related disease under 38 C.F.R. § 3.309 (e) to be applicable.  Exposure to an herbicide agent is not presumed in such instances.  However, once exposure to an herbicide agent has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide agent related diseases is applicable.

VA's Compensation Service has issued information concerning the use of herbicides in Thailand during the Vietnam era.  In a May 2010 bulletin, Compensation Service indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for that information was the declassified Department of Defense (DOD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature, rather than tactical (such as Agent Orange), Compensation Service has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhil, Korat, and Don Muang.  If a veteran served on one of these bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The M21-1MR provides that, if herbicide exposure cannot be conceded based upon the above described facts, the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure did not exist.  The claim may then be decided on the evidence of record.  

When there is an approximate balance of positive/negative evidence as to any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he has prostate cancer that should be service connected on a presumptive basis as due to in-service exposure to herbicides.  

Private treatment records confirm the Veteran has been diagnosed with prostate cancer and that he underwent robotic prostatectomy in February 2010.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, presumptive service connection is warranted for his prostate cancer.  

The Veteran has asserted that he was exposed to herbicide agents while serving in Korat, Thailand.  Specifically, he reports that while he was stationed at Camp Friendship, which is adjacent to Korat Air Force Base, he worked on the perimeter of the base clearing brush and assisting in the construction of helicopter landing pads.  The Board notes that Korat Air Force Base is recognized as one of the Royal Thai Air Force Bases in which herbicide exposure should be acknowledged on a facts found or direct basis if a veteran served near the air base perimeter, as shown by MOS, performance, evaluations, or other credible evidence during the Vietnam era.  Furthermore, the Board's own research indicates that Camp Friendship is adjacent to Korat Air Force Base.        

The Veteran's service personnel records confirm that he was assigned to the 558th Supply Company from October 1966 to October 1967 as a Heavy Equipment operator.  The JSRRC documents that the 558th Supply Company was located at Camp Friendship, Korat, Thailand during 1967.  The Veteran's MOS is not one of those listed in the MR21-1MR that has shown to have served on or near the air base perimeter.

Nevertheless, in written statements and sworn testimony before the Board at a hearing conducted January 2014, the Veteran has reported that his duties as a Heavy Equipment Operator placed him near or at the perimeter of Camp Friendship, adjacent to Korat, during his time stationed there.  The Veteran is competent to report the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board also finds him credible in that regard.  His statements placing him at the perimeter of Camp Friendship, adjacent to Korat, are consistent with the service records showing that he was a Heavy Equipment officer in Korat, Thailand from October 1966 to October 1967.  See 38 U.S.C.A. § 1154 (a).  They are also consistent with the JSRRC report, which indicated that the Veteran's Company was stationed at Camp Friendship, Korat, Thailand in 1967.  Additionally his MOS is consistent with an occupational specialty that would clear brush and build helicopter pads.  Moreover, there is nothing in the record that would impugn the Veteran's credibility on the matter. 

As there is no evidence weighing against the Veteran's competent and credible statements, which are consistent with the circumstances of his service, the Board finds that the evidence is at least at relative equipoise as to whether the Veteran worked on the perimeter of the base at Camp Friendship adjacent to Korat.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and find that he was exposed to herbicide agents at Camp Friendship in Korat, Thailand, and therefore service connection for prostate cancer is warranted in this case.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii); 38 C.F.R. § 3.309.


ORDER

Entitlement to service connection for prostate cancer is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


